Case 5:21-mj-00247-P Document1 Filed 04/19/21 Page 1 of 9

 

AO 106 (Rev. 04/010) Application for Search Warrant AUTHORIZED AND APPROVED/DATE: Brandon Hale 4/19/2021
UNITED STATES DISTRICT COURT
for the
WESTERN DISTRICT OF OKLAHOMA

 

 

In the Matter of the Search of

(Briefly describe the property to be search

Or identify the person by name and address)

PROPERTY KNOWN AS:
Deoxyribonucleic Acid (DNA)
IN THE POSSESSION OF:
Eric Lee Adams
SSN: XXX-XX-5593
DOB: XX-XX-1979

Case No: meee ED

 

ee ee ee ee

APR 19 2021

CARMELITA RENDER SHINN, CLERK
APPLICATION FOR SEARCH WARRANT _ US. DIST. COURA WESTERN DIST. OKLA.
Bee ____ , DEPUTY

I, a federal law enforcement officer or attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person (identify the person or describe property to
be searched and give its location):

See Attachment A, which is attached and incorporated by reference.

Located in the Western District of Oklahoma, there is now concealed (identify the person or describe the property to be
seized):

See Attachment B, which is attached and incorporated by reference.

The basis for the search under Fed. R. Crim.P.41(c) is (check one or more):
x] evidence of the crime:
CL] contraband, fruits of crime, or other items illegally possessed;
L] property designed for use, intended for use, or used in committing a crime;
CL] a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
18 U.S.C. § 2241 (a), 1151, and 1152 Aggravated Sexual Abuse in Indian Country
18 U.S.C. § 113(a)(3), 1151, and 1152 Assault with a Dangerous Weapon in Indian Country

The application is based on these facts:

See attached Affidavit of Special Agent Thomas Sparks, Federal Bureau of Investigation, which is incorporated by
reference herein.

Continued on the attached sheet(s).

L] Delayed notice of days (give exact ending date if more than 30 days) 1s requested under 18
U.S.C. § 3103a, the basis of which is set forth on the attached sheet(s).

ae hans signature

THOMAS SPARKS
Special Agent
Federal Bureau of Investigation

 
Case 5:21-mj-00247-P Document 1 Filed 04/19/21 Page 2 of 9

Sworn to before me and signed in my presence.
Date: 7 / of Z/

City and State: Oklahoma City, Oklahoma

  
     
 

 

 
 

Judge's signature
URCELL, U.S. Magistrate J

Printed name and title
Case 5:21-mj-00247-P Document1 Filed 04/19/21 Page 3 of 9

AFFIDAVIT IN SUPPORT OF AN
APPLICATION UNDER RULE 41 FOR A
WARRANT TO SEARCH AND SEIZE

I, Thomas Sparks, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

L. This affidavit is submitted in support of an application under Rule 41 of
the Federal Rules of Criminal Procedure for a search warrant for the person
specifically described in Attachment A of this Affidavit including: the PERSON of
Eric Lee ADAMS, Date of Birth: **/**/1979 (herein after known as “ADAMS”.

2. I have been employed as a Special Agent of the Federal Bureau of
Investigation (FBI) and have been so employed since March of 2000. As a result of
my employment with FBI, my duties include, but are not limited to, the investigation
and enforcement of Title 18, of the United States Code (U.S.C.).

3. As part of my duties as an FBI Agent, I investigate criminal violations
relating to Indian Country crimes, to include Aggravated Sexual Abuse in Indian
Country, in violation of in violation of Title 18, United States Code, Sections 1151,
1152, and 2241(a), and Assault with a Dangerous Weapon in Indian Country, in
violation of Title 18, United States Code, Sections 1151, 1152, and 113(a)(3).

4, This affidavit is intended to show only that there is sufficient probable
cause for the requested warrant and does not set forth all of my knowledge about this

matter.
Case 5:21-mj-00247-P Document1 Filed 04/19/21 Page 4 of 9

PROBABLE CAUSE

5. It is my belief that a white, non-Indian male known as ERIC LEE
ADAMS (hereafter ADAMS) (DOB xx/xx/1979; SSN: xxx-xx-5593), violated Title
18 U.S.C § 1151, 1152, and 2241(a), and 18 U.S.C. § 1151, 1152, and 113(a)(3)
within Indian Country on or about August 25, 2020. Specifically, these crimes
occurred at the Holiday Motel in Pryor, Oklahoma, which lies within the Cherokee
Nation Reservation in the Northern District of Oklahoma.

6. ADAMS is currently in the custody of United States Marshal Service in
the Northern District of Oklahoma case number 21-CR-108-JED, United States vs.
Eric Lee Adams. ADAMS is temporarily housed in the Cimarron Correctional
Facility in Cushing, Oklahoma, which is located in the Western District of
Oklahoma.

7. The victim’s name is known to your affiant and hereafter referred to as
K.D. (DOB: xx/xx/1993). For purposes of federal jurisdiction, K.D. is an Indian.
K.D. is an enrolled member by blood of the Cherokee Nation, a federally recognized

tribe.

8. K.D. was interviewed by Pryor Police Department officers on August 25,
2020, and provided a statement to Dorothy Patrock, RN, during K.D.’s sexual assault
nurse examination. K.D. provided the following information to those parties. On

August 25, 2020, K.D. went into ADAMS’ Holiday Motel room #206 for the purpose

2
Case 5:21-mj-00247-P Document1 Filed 04/19/21 Page 5of9

of obtaining “weed.” As K.D. did not have financial means to purchase the “weed,”
ADAMS agreed to “front” K.D. the weed. Instead of fronting the weed to K.D.,
ADAMS grabbed K.D.’s breast through her shirt. When K.D. expressed indignation,
ADAMS pulled out his penis and then forcefully pushed K.D. into a prone position
on the bed in his motel room and pulled down K.D.’s shorts. ADAMS attempted to
fully insert his penis into KD’s vagina but was unsuccessful due to the tampon in KD’s
vagina. ADAMS removed the tampon from KD’s vagina and inserted his penis into
KD’s vagina. KD further stated that ADAMS held a blue knife to her throat during
the sexual assault and threatened to kill KD if she told anyone about the assault. KD
screamed and ADAMS ran from the hotel room.

9. Your affiant subsequently interviewed K.D. on March 19, 2021, and
K.D. provided the following information. On August 25, 2020, K.D. went into
ADAMS’ Holiday Motel room #206 in Pryor, Oklahoma, for the purpose of obtaining
methamphetamine. K.D. and ADAMS discussed the purchase of methamphetamine,
which ADAMS offered for $75.00. K.D. informed ADAMS that she could provide
ADAMS $10.00 in cash and provide the remainder through “Cash App.” ADAMS
told K.D. that he was the “dope man” and K.D. could either pay the entire sum or
have sex with ADAMS. K.D. declined sex with ADAMS. ADAMS pulled his penis
out of his pants and shut and locked the room door. ADAMS pulled out a blue knife
from his pants, opened the knife, and threatened K.D.’s life. ADAMS pushed K.D.

into a prone position on the bed and threatened to kill K.D. if she told anyone or called
3
Case 5:21-mj-00247-P Document 1 Filed 04/19/21 Page 6 of 9

the police. ADAMS placed the knife on the bed beside K.D. ADAMS pulled down
K.D.’s shorts and held K.D. down. ADAMS tried to insert his penis into K.D.’s
vagina, but ADAMS was unsuccessful because K.D. had a tampon inside of her
vagina. ADAMS removed the tampon and inserted his penis into K.D.’s vagina.
ADAMS penetrating K.D.’s vagina caused K.D. pain, and K.D. screamed out loudly
from the pain. K.D. noted that after the scream, ADAMS had a partial erection. K.D.
was able to get off the bed, grab her phone, and leave the room.

10. During the execution of a search warrant on ADAMS’ motel room,
Pryor Police Department located and seized a bloody tampon from a trash can, a
blue-handled knife on the bed, and the bedding from ADAMS’ motel room bed.

11. Pryor Police Department Officers also collected the clothing worn by
ADAMS and K.D. on August 25, 2020.

12. KD. participated in a sexual assault nurse examination (SANE) on the
same day. As part of the SANE, Dorothy Patrock, RN, collected external genitalia
swabs, vaginal swabs, and a known buccal swab from K.D. A known sample of
ADAMS’ deoxyribonucleic acid (DNA) is necessary to compare to any DNA
profiles gathered from a forensic analysis of the items listed in paragraphs 10 and 11,

as well as this paragraph.
Case 5:21-mj-00247-P Document1 Filed 04/19/21 Page 7 of 9

CONCLUSION

13. Based on the information set forth in this affidavit, I submit there is
probable cause to believe that Title 18 United States Code Sections 1151 (Indian
Country Defined), 1152 (Offenses Committed within Indian Country), 2241(a)
(Aggravated Sexual Abuse) , and 113(a)(3) (Assault with a Dangerous Weapon) have
been violated, and that evidence of these offenses, more fully described in
Attachment B, are located at the site described in Attachment A. I respectfully
request that this Court issue a search warrant for the locations described in
Attachment A, authorizing the seizure and search of the items described in

Attachment B.

Respectfully submitted,

Va ara 2s Ape
THOMAS F’ SP S

Special Agent
Federal Bureau of Investigation

Subscribed and sworn to before me on April 19, 2021:

<n ee,

GARY M/PURCELL
UNITED STATES MAGISTRATE JUDGE
Case 5:21-mj-00247-P Document 1 Filed 04/19/21 Page 8 of 9

ATTACHMENT A
ITEMS TO BE SEARCHED

Description of Eric Lee Adams

The person to be searched is Eric Lee Adams. Eric Lee Adams’s date of birth is xx/xx/1979. Eric
Lee Adams’s social security number is xxx-xxx-5593. Eric Lee Adams is listed in the Pryor
Police Department Incident Report as 6’01” tall and weighing 220 pounds. Eric Lee Adams has
brown hair and blue eyes. Eric Lee Adams is known to wear “snake eye” contacts, which make

his eyes appear predominately white. Eric Lee Adams is described above and pictured below:

 
Case 5:21-mj-00247-P Document1 Filed 04/19/21 Page 9 of9

ATTACHMENT B

DESCRIPTION OF ITEMS TO BE SEARCHED FOR AND SEIZED

The following materials, which constitute evidence of the commission of a criminal
offense, namely violations of Title 18 United States Code Sections 1151, 1152, 2241(a), and
113(a)(3):

1. The deoxyribonucleic acid (DNA) of Eric Lee Adams via buccal swab.

SIT
